Citation Nr: 1142759	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  02-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for Epstein-Barr virus. 

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Esq. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1982 to August 1982, from June 1983 to August 1983, and in June 1984.  The Veteran also had other service in the Army National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran also testified before a hearing officer at the RO in June 2005 and before a VLJ who is no longer employed by the Board in October 2007 at the Board's central office in Washington D.C.  Transcripts of all the hearings are of record. 

In January 2008, the Board denied the Veteran's claims for service connection.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In February 2010, the Court granted a Joint Motion for Remand filed by the parties, which vacated and remanded the January 2008 denial of the claims.  The appeal was returned to the Board and in May 2011, the Board remanded the matter for further development.  The case has now returned to the Board for further action.  

The issues of entitlement to service connection for Epstein-Barr virus and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

An acquired psychiatric disorder, diagnosed as depression and PTSD, is etiologically related to service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, currently diagnosed as depression and PTSD, is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder as it was incurred during service.  During the most recent hearing in October 2011, he testified that he was initially diagnosed with depression in 1984 during a period of ACDUTRA with the National Guard.  He also testified that he was prescribed anti depressive medication at that time, identified the diagnosing physician by name and rank, and has continued to experience symptoms of depression since service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

The record establishes the presence of the three elements required for service connection for an acquired psychiatric disorder.  The Veteran was most recently diagnosed with depression and PTSD by a private psychologist in November 2010, and other post-service evidence documents diagnoses of depression dating from November 1988.  Additionally, while service records do not document findings or complaints of depression dating from the Veteran's period of ACDUTRA in June 1984, an August 1984 private treatment record shows that the Veteran reported seeing a physician in Milwaukee who prescribed anti-depressive medication.  The physician identified by the Veteran in August 1984 is the same referenced in his October 2011 hearing testimony.  The Veteran is also considered competent to report diagnoses that were made during service and the record contains several lay statements corroborating the Veteran's reports of depression during service.  The record also contains evidence of a nexus between the Veteran's depression, PTSD, and active duty service.  In a November 2010 report, a private clinical psychologist provided an opinion in favor of the Veteran's claim, finding that his depression had its onset during service.  

With respect to the claimed PTSD, the record contains evidence of a current diagnosis and a nexus to in-service stressors identified by the Veteran's private psychologist.  In the November 2010 report, the psychologist found that the Veteran's PTSD was based on several in-service stressors including his arrest by military police and potential prosecution for theft and drug possession.  As these stressors are not related to combat, the Veteran's lay testimony alone is not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
The record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board finds that the Veteran's claimed stressor is verified by a February 1985 personnel record summarizing the steps taken to counsel the Veteran to improve his military performance.  The summary of counseling, written by the Veteran's superior officer, references a June 1984 incident in which the Veteran's car was searched and found to contain several items of government property and illegal drugs.  The report mentions that either civil or military action against the Veteran was pending.  While the record does not establish that the Veteran was ever prosecuted for a crime in connection with this incident, the summary of counseling serves to verify the Veteran's claimed stressor of intense fear related to his detention by military police and threat of prosecution.  

Thus, service connection is warranted for an acquired psychiatric disorder, currently diagnosed as depression and PTSD, and the claim is granted.  

The Board also finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and PTSD, is granted.





REMAND

The Veteran also contends that service connection is warranted for manifestations of the Epstein-Barr virus and a low back disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the claim for service connection for the Epstein-Barr virus, the Veteran testified in October 2011 that he was diagnosed with active mononucleosis in 1981 during boot camp.  He then tested positive for the Epstein-Barr virus several years later and was told by a physician that his mononucleosis had led to the Epstein-Barr.  He also testified that he has experienced chronic fatigue since that time.  Records dated prior to the Veteran's periods of ACDUTRA document a finding of mononucleosis in July 1979, but there is no indication of mononucleosis or Epstein-Barr in the available service treatment records.  However, the Veteran is competent to report that he was treated for mononucleosis during service.  Post-service records show that the Veteran had abnormal laboratory findings in September 1988 indicative of Epstein-Barr and requested additional testing for mononucleosis in December 1995.  The Veteran has reported experiencing chronic fatigue, and the Board therefore finds that a VA examination is necessary to determine the nature and etiology of any current manifestations of the Epstein-Barr virus. 

With respect to the claimed low back disability, the Veteran testified in October 2011 that he fell and injured his back during a period of ACDUTRA in June 1984.  He was admitted to a military hospital for approximately a week, and was then placed on light duty.  In support of his claim, the Veteran has submitted several lay statements corroborating his account of an injury during service, and the Board notes that service treatment records from this period are not available for procurement.  As the record also documents a post-service injury to the low back in December 1996, the Board finds that a VA examination and medical opinion is necessary to determine the nature and etiology of the claimed low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the claimed Epstein-Barr virus.  The claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner should perform any tests deemed necessary and identify all current manifestations, if any, of the Epstein-Barr virus or residuals of mononucleosis.  Then, after review of the complete claims file, the examiner should opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current manifestations of the Epstein-Barr virus are related, in whole or in part, to the Veteran's active service, including his report of being treated for mononucleosis in 1981 during boot camp. 

A complete rationale must be provided for all expressed opinions.  

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the claimed low back disability.  The claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner should perform any tests deemed necessary and after review of the complete claims file, opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current low back disorder is etiologically related, in whole or in part, to any incident of active service, to include the Veteran's reported June 1984 back injury. 

A complete rationale must be provided for all expressed opinions.  

3.  Readjudicate the claims on appeal and if the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


